Citation Nr: 9918879	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1965.

Service connection for asthma was originally denied by an 
April 1968 rating decision.  The veteran was informed of this 
decision, and submitted a Notice of Disagreement in May 1968.  
However, he did not submit a timely Substantive Appeal after 
a Statement of the Case was issued in June 1968.  
Accordingly, this decision became final.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence had 
not been submitted to reopen the claim of service connection 
for asthma.  

The veteran provided testimony at a personal hearing before 
the RO in June 1994, a transcript of which is of record.

The Board notes that in addition to the issue stated above, 
the July 1994 Hearing Officer's Decision also adjudicated and 
denied the veteran's claim of whether there was clear and 
unmistakable error in the April 1968 rating decision in 
denying service connection for asthma.  The issue of clear 
and unmistakable error was subsequently listed in an August 
1994 Supplemental Statement of the Case.  In the cover 
letter, the RO informed the veteran that if this Supplemental 
Statement of the Case contained an issue not included in his 
Substantive Appeal, then he had to respond within 60 days to 
perfect his appeal as to the new issue.  In October 1997, the 
veteran attempted to submit a "Notice of Disagreement," to 
the July 1994 decision on his claim of clear and unmistakable 
error.  As this statement was submitted more than three years 
after both Hearing Officer's Decision and the August 1994 
Supplemental Statement of the Case, the Board finds that the 
veteran has not perfected a timely substantive appeal on his 
claim of clear and unmistakable error.  See 38 C.F.R. 
§§ 20.200-20.203, 20.302 (1998).  Accordingly, the Board does 
not have jurisdiction to address this issue. 


REMAND

Service connection was originally denied for asthma by an 
April 1968 rating decision, because it was found that the 
veteran's asthma preexisted his entrance on active duty and 
underwent no permanent increase in severity because of 
factors peculiar to service.  In the August 1993 rating 
decision, the RO found that the evidence submitted by the 
veteran was not new and material and did not successfully 
reopen this claim.  The veteran appealed this decision to the 
Board.

In September 1998, the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit") 
entered a decision in Hodge v. West, 155 F.3d 1356 (1998), 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Federal Circuit held that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Colvin v. Derwinski,  1 
Vet. App. 171 (1991), had "overstepped its judicial 
authority" by adopting a social security case law definition 
of "new and material evidence," rather than deferring to 
the "reasonable interpretation of an ambiguous statutory 
term established by [VA] regulation."  Hodge, 155 F.3d at 
1357, 1362.  The Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence" (155 F.3d at 1357), and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, the Federal Circuit found that the definition of 
"new and material evidence" applied by the Court under 
Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

155 F.3d at 1359.  (hereinafter Colvin definition.)  The 
Federal Circuit found that part (iii) imposed a higher burden 
on claimants than the VA regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

155 F.3d at 1363.

Citing the regulatory history, the Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Ibid.

In the Supplemental Statement of the Case issued in January 
1999, the RO held that new and material evidence adequate to 
reopen the claim of service connection for asthma had not 
been submitted.  The reasons given for this decision were as 
follows:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the new 
evidence, when viewed in the context of all 
the evidence, both new and old, would change 
the outcome.  There is no reasonable 
possibility that the new evidence submitted 
in connection with the current claim would 
change our previous decision.

The RO did provide the veteran with the provisions of 
38 C.F.R. § 3.156(a) in the statement of the case.  However, 
the articulated reason for finding that new and material 
evidence had not been presented to reopen the claim was 
clearly based on the criteria provided in Colvin.  This 
criteria had been invalidated by the Federal Circuit in 
September 1998, several months before the January 1999 
Supplemental Statement of the Case.  In short, the veteran's 
claim was not adjudicated by the legally correct criteria.  
Accordingly, the Board concludes that is has no recourse 
other than to return this matter to the RO for initial review 
under the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. 
§ 19.9 (1998) (if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case).

For the reasons stated above, this case is REMANDED for the 
following:

The RO should review the question of 
whether new and material evidence has 
been submitted to reopen the claims of 
service connection for asthma in 
accordance with the criteria provided in 
38 C.F.R. § 3.156(a) and the guidance of 
the Federal Circuit in Hodge.  As noted 
in the Hodge decision, the RO should 
consider whether the evidentiary record 
is complete before a rating decision is 
made.  The rating decision should clearly 
reflect that the veteran does not have to 
demonstrate that the new evidence would 
probably change the outcome of the claim.  
If that decision remains adverse to the 
veteran, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

Thereafter, the veteran and his presentative should be given 
the opportunity to respond.  The case should be returned to 
the Board for further appellate consideration, if otherwise 
in order, following appropriate appellate procedure.  By this 
remand the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to ensure due process to 
the veteran.  No action is required by the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


